Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on December 16, 2021.  Claims 6 and 10 are currently amended.  Claims 2, 3, 7, and 11 have been previously canceled.   Claims 1, 4-6, 8-10, 12, and 13 are currently pending and have been examined.  Applicant’s remarks and arguments are addressed below.  

Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 09/18/2018 but claims the benefit of U.S. provisional application number 62/310960 filed on 03/21/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Raji et al. (US 2016/0019763) (hereafter Raji) in view of Cohn et al. (US20120154138A1) (hereafter Cohn) and Khalatian et al. (US 2015/0244814) (hereinafter “Khalatian”).
Regarding Claim 1, Raji discloses a security system, comprising: a security panel operable to communicate with a support site (E.g., Figure 2 teaching security panel 202 operable to communicate with CSR Help Desk 290.)
wherein the security panel is operable to provide two-way voice communication between the security panel and the support site (e.g., ¶ 69 teaching “2-way voice over IP” integration between the security system and the central station).
Raji fails to disclose the following limitations: 
That the communication is via a lightweight binary-based protocol should a request be determined not to be a panel configuration change;
to echo a security panel user interface at the support site after access by support site is authorized on the security panel in order that support personnel at the support site see what is shown on the security panel user interface[.]
However, regarding that the communication is via a lightweight binary-based protocol, Cohn discloses communication via a lightweight binary-based protocol (E.g. ¶ 42, A compressed binary protocol can be used as a messaging protocol for such communications. Such messages can be secured using an encryption algorithm, such as the tiny encryption algorithm (TEA). Cellular communication can be established over two network segments: the GSM service provider's network that provides a path between an SMA controller and a cellular access point, and a VPN tunnel between the access point and an operator domain data center. The Examiner notes that the SMA controller and operator domain data center within this art are the same as the security panel and support site.).  Regarding should a request be determined not to be a panel configuration change, Examiner notes that the teaching of Cohn is in an embodiment where the request is not based on a panel configuration change.  Furthermore, Raji teaches communication between the security panel and the central station that relates to panel configuration changes or non-panel configuration changes (see ¶s 68-69), and thus Raji envisions that some of the communications there-between would be for non-panel configuration changes (see, in particular, ¶ 69 teaching “enhanced alarm events, system installation optimizations, system test verification, [and] video verification”).
Raji’s 2-way voice over IP or other communication integrations (such as broadband, see Raji ¶ 69) to include a lightweight binary protocol, as taught by Cohn in order to transmit the alarm system information packet on a network. (Cohn, ¶ 7). 
Regarding to echo a security panel user interface at the support site after access by support site is authorized on the security panel in order that support personnel at the support site see what is shown on the security panel user interface, Examiner notes that it is taught in the prior art to provide support personnel with the ability to see what is shown on a user interface such as a security panel user interface (i.e., to echo that interface).  For example, Khalatian teaches that requiring authorization for access to the user’s screen before a remote user can share and view the user’s screen (see ¶ 91).  Khalatian notes that such a feature enables remote technical support (see ¶ 3).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji in view of Cohn to include allowing support personnel to view what is shown on the interface after user authorization, as taught by Khalatian in order to provide “remote technical support” (see Khalatian ¶ 3).  

Regarding Claim 4, the combination of Raji, Cohn, and Khalatian disclose the limitations of Claim 1.  Khalatian further discloses the system as recited in claim 1, further comprising authorizing access by the support site prior to echoing a security panel user see ¶ 91 teaching requiring authorization from the user on a window on the user’s computer).

Regarding Claim 5, the combination of Raji, Cohn, and Khalatian disclose the limitations of Claim 1.  Khalatian further discloses the system as recited in claim 1, further comprising authorizing access by the support site via authorization on the security panel itself. (see ¶ 91 teaching requiring authorization from the user on a window on the user’s computer, which Examiner notes in the combination with Raji substitutes for the security panel)

Claim 6 recites similar limitations as Claim 1, and is therefore rejected under the same art and rationale.

Claim 8 recites similar limitations as Claim 4, and is therefore rejected under the same art and rationale.

Claim 9 recites similar limitations as Claim 5, and is therefore rejected under the same art and rationale.

Regarding Claim 10, Raji discloses A method of communicating with a security system, the method comprising: 
 (see e.g., Figure 2 teaching security panel 202 operable to communicate with CSR Help Desk 290; see also, e.g., ¶ 69 teaching “2-way voice over IP” integration between the security system and the central station).  Examiner further notes that Raji teaches communication between the security panel and the central station that relates to panel configuration changes or non-panel configuration changes (see ¶s 68-69), and thus Raji envisions that some of the communications there-between would be for non-panel configuration changes (see, in particular, ¶ 69 teaching “enhanced alarm events, system installation optimizations, system test verification, [and] video verification”) 
Raji fails to disclose the following limitations: 
That the communication is via a lightweight binary-based protocol;
to echo the security panel user interface at the support site in order that support personnel at the support site see what is shown on the security panel user interface; 
communicating between the security panel and the support site [] to echo the security panel user interface at the support site [], wherein the [communication] facilitates screen IDs, Event IDs, UI control IDs, and sensor state IDs to be displayed in the client software that is a replica of the security panel wherein the data being exchanged between the security panel and the client software is controlled to a compact size via the lightweight binary-based protocol.
However Cohn discloses communication via a lightweight binary-based protocol (E.g. ¶ 42, A compressed binary protocol can be used as a messaging protocol for such communications. Such messages can be secured using an encryption algorithm, such as the tiny encryption algorithm (TEA). Cellular communication can be established over two network segments: the GSM service provider's network that provides a path between an SMA controller and a cellular access point, and a VPN tunnel between the access point and an operator domain data center. The Examiner notes that the SMA controller and operator domain data center within this art are the same as the security panel and support site.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji’s 2-way voice over IP or other communication integrations (such as broadband, see Raji ¶ 69) to include a lightweight binary protocol, as taught by Cohn in order to transmit the alarm system information packet on a network. (Cohn ¶ 7).
Regarding to echo the security panel user interface at the support site in order that support personnel at the support site see what is shown on the security panel user interface, Examiner notes that it is taught in the prior art to provide support personnel with the ability to see what is shown on a user interface such as a security panel user interface (i.e., to echo that interface).  For example, Khalatian teaches that requiring authorization for access to the user’s screen before a remote user can share and view the user’s screen (see ¶ 91).  Khalatian notes that such a feature enables remote technical support (see ¶ 3).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji in view of Cohn to include allowing Khalatian in order to provide “remote technical support” (see Khalatian ¶ 3).  
Regarding communicating with the support site [] to echo the security panel user interface at the support site [], wherein the [communication] facilitates screen IDs, Event IDs, UI control IDs, and sensor state IDs to be displayed in the client software that is a replica of the security panel wherein the data being exchanged between the security panel and the client software is controlled to a compact size via the lightweight binary-based protocol, Cohn teaches a lightweight binary-based protocol and Khalatian teaches displaying a replica of the interface and exchanging data between the user interface and the client software.  Examiner notes that controlling the data size to a compact size via the binary-based protocol would be the natural result of the lightweight binary based protocol.  Raji teaches that the user interface is a security panel as well as that it may display screen IDs, Event IDs, UI control IDs, and sensor state IDs (see, e.g., Figures 4J, 4K, and 8 teaching UI control IDs and sensor state IDs; see also Figure 13 teaching unique IDs for each security panel).

Regarding Claims 12 and 13, the combination of Raji, Cohn, and Khalatian disclose the limitations of Claims 1 and 6.  As noted in those rejections, Cohn teaches a lightweight binary-based protocol and Khalatian teaches displaying a replica of the interface and exchanging data between the user interface and the client software.  Examiner notes that controlling the data size to a compact size via the binary-based protocol would be the natural result of the lightweight binary based protocol.  Raji teaches that the user interface is a security panel as well as that it may display screen IDs, Event IDs, UI control IDs, and sensor state IDs (see, e.g., .  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes one main argument: that there “is [a] missing teaching or reasoning to connect Raji” with Cohn because Cohn fails to make a determination that a requested change is not a panel configuration change (see Remarks pages 6-7).  This argument is not persuasive because it fails to consider what Examiner has stated about both the Raji and the Cohn references.  As stated above and previously, Raji teaches different communication protocols for providing “different components or configurations to offer” (see Raji ¶s 68-69) and Cohn teaches that lightweight binary-based protocol can be used to send non-critical messages “in order to minimize cellular costs” (see ¶ 42).  Thus, Raji teaches communicating between a support site and a security panel, including panel configuration changes, and Cohn teaches that one additional known communication technique to provide such communications is a lightweight binary protocol, which can be used “in order to minimize cellular costs.”  Applicant takes issue with Examiner’s determination that Raji teaches communications that relate to panel configuration changes and non-panel configuration changes, stating that neither Raji nor Cohn teach an actual determination of whether the request is a panel configuration request or not (see Remarks page 7).  Yet Applicant fails to expressly claim any such active step of such a determination.  Claim 1 is a system claim.  Claims 6 and 10, while method claims, fail to recite any active step of such a determination.  Instead, the language is “should a request be determined to not be a panel configuration change,” and because Raji teaches communications when a request is not a panel configuration change the combination renders this language obvious.  Because Applicant’s arguments are not persuasive, the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627